NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 12a0126n.06

                                           No. 10-1960                                     FILED
                             UNITED STATES COURT OF APPEALS                           Feb 03, 2012
                                  FOR THE SIXTH CIRCUIT                        LEONARD GREEN, Clerk

ERIC SCHORLING,

       Petitioner-Appellant,

v.                                                    ON APPEAL FROM THE UNITED
                                                      STATES DISTRICT COURT FOR THE
MILLICENT WARREN,                                     EASTERN DISTRICT OF MICHIGAN

       Respondent-Appellee.

                                               /



BEFORE:        MERRITT, CLAY, and SUTTON, Circuit Judges.

       PER CURIAM. Petitioner Eric Schorling appeals the district court’s order denying his

petition for a writ of habeas corpus filed pursuant to 28 U.S.C. § 2254. For the reasons set forth

below, we AFFIRM.

       On September 27, 2004, sixteen-year-old Eric Schorling stabbed his sixteen-year-old ex-

girlfriend, Nichol Lambert, in the back with an eight-inch kitchen knife. Schorling attacked Lambert

at Romeo High School during the middle of a school day and in the presence of several classmates.

The incident punctuated a tumultuous breakup between the couple, which also included bullying and

prior verbal altercations.

       Schorling was arraigned on criminal charges of (1) assault with intent to commit murder; (2)

assault with a dangerous weapon; (3) carrying a dangerous weapon with unlawful intent; and (4)

carrying a concealed weapon, in violation of Michigan Compiled Laws §§ 750.83, 750.82, 750.226,
                                            No. 10-1960

and 750.227, respectively. Prior to trial, the prosecutor moved to dismiss the second count, and mid-

trial, Schorling pleaded guilty to the third and fourth counts. Thus, the sole question left for the

jury’s deliberation was whether Schorling possessed the requisite intent to be found guilty on the

assault with intent to murder charge. Schorling’s defense was that he did not intend to kill Lambert

when he stabbed her and that he was therefore only guilty of assault with intent to do great bodily

harm.

        The jury was not convinced. Following a three-day trial, Schorling was convicted of assault

with intent to murder. The trial judge sentenced Schorling to concurrent terms of ten to fifteen years

imprisonment on the assault count and one to five years on each of the weapons offenses.

        The sole question certified for our review is whether the Michigan Court of Appeals’ ruling

was contrary to, or an unreasonable application of clearly-established federal law, when the court

concluded that Michigan’s bar against diminished capacity defenses did not deny Schorling his due

process right to present a complete defense.

        At trial, Schorling sought to introduce the testimony of his counselor and of an expert in teen

bullying. The counselor would have testified that Schorling likely suffered from underdeveloped

frontal lobes, a condition common to teenage brains which encumbers their ability to contemplate

the long-term consequences of their actions. The teen bullying expert would have testified that

Schorling was a victim of sustained bullying, which drove him to attack Lambert—like a domestic

violence victim—as a last resort attempt to stop the abuse. The trial court denied these requests,

citing People v. Carpenter, 627 N.W.2d 276 (Mich. 2001). The trial court found that the proposed




                                                  2
                                            No. 10-1960

testimony constituted an attempt to bring a diminished capacity defense, which was abolished in

Michigan as a matter of law.

        On direct appeal, Schorling argued that Michigan’s rule against diminished capacity defenses

denied him the right to due process. The Michigan Court of Appeals disagreed, concluding that the

state’s bar to such defenses did not deprive Schorling of his constitutional right to present a complete

defense. See People v. Schorling, No. 268026, 2007 WL 2067845, at *3 (Mich. Ct. App. July 19,

2007) (citing People v. Tierney, 703 N.W.2d 204, 221–22 (Mich. Ct. App. 2005)).

        Applying the AEDPA’s deferential standard of review, the district court held that the state

court’s ruling was not contrary to or an unreasonable application of clearly-established federal law.

Schorling v. Warren, No. 2:08-CV-13261, 2010 WL 2595328, at *7 (E.D. Mich. June 24, 2010).

        After thoroughly reviewing the record, the parties’ briefs, and the applicable law, we

conclude that the district court correctly decided the issue in a well-written opinion. We cannot grant

federal habeas relief, because the right to present a diminished capacity defense has never been

recognized by clearly-established federal law. See Wong v. Money, 142 F.3d 313, 324 (6th Cir.

1998). Although Schorling was entitled to a meaningful opportunity to present a complete defense,

that right was vindicated when he was allowed to support his defense theories by way of lay

testimony. Id. at 325.

        Having determined that a panel opinion of this Court would serve no jurisprudential purpose,

we therefore adopt the reasoning of the district court and AFFIRM on the basis of the district court’s

decision.

        IT IS SO ORDERED.


                                                   3